UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 14-6563


FRANKIE JAE LORDMASTER,

               Plaintiff - Appellant,

          v.

AUGUSTA CORRECTIONAL CENTER PERSONNEL; VIRGINIA DEPARTMENT
OF CORRECTIONS AGENTS; KITCHEN       PERSONNEL; SUPERVISORY
PERSONNEL; CFD HEARING PERSONNEL; POLICY MAKING PERSONNEL;
CFD COMMITTEE; INSTITUTIONAL PROGRAM MANAGER; WARDEN,

               Defendants - Appellees.



                           No. 14-6566


FRANKIE JAE LORDMASTER,

               Plaintiff - Appellant,

          v.

AUGUSTA CORRECTIONAL CENTER PERSONNEL; VIRGINIA DEPARTMENT
OF CORRECTIONS AGENTS; OTHER AGENTS OF GOVERNMENT; LAW
LIBRARY   SECRETARY;   LAW   LIBRARY   MANAGER; SUPERVISORY
PERSONNEL; LAW LIBRARY HEARING PERSONNEL; POLICY MAKING
PERSONNEL; LAW LIBRARY COMMITTEE; IPM; WARDEN,

               Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:14-cv-00014-MFU-RSB; 7:14-cv-00021-MFU-RSB)
Submitted:   May 29, 2014                     Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frankie Jae LordMaster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In   these   consolidated       cases,     Frankie    Jae   LordMaster

seeks to appeal the district court’s orders dismissing without

prejudice his 42 U.S.C. § 1983 (2006) complaints for failure to

comply   with   the   court’s     orders   and    denying    his   motions     for

reconsideration.      See Fed. R. Civ. P. 59(e).             We have reviewed

the   records   and   find   no   reversible      error.        Accordingly,    we

affirm   for    the     reasons     stated       by    the   district     court.

LordMaster v. Augusta Corr. Ctr. Personnel, Nos. 7:14-cv-00014-

MFU-RSB; 7:14-cv-00021-MFU-RSB (W.D. Va. filed Feb. 7, 2014 &

entered Feb. 10, 2014; Apr. 10, 2014).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                      3